DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, after “a lock system”, it is suggested that --, the lock system— be inserted, for clarity. 
In claim 1, line 5, it is suggested that after “a mounting for” –securing--, be inserted, for clarity.
In claim 1, line 8, it is unclear if “a second end” is referring to the earlier referenced second end in the claim.
Claim 1 appears to have a period after the first instance of “the total height of said existing door”, as opposed to a comma or semicolon.  
Claim 6 has the same or similar 112 issues as above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McConnell, US Patent 8,985,645.  As in claim 1, a locking system comprising an unlocked configuration and a locked configuration, said configurations changeable by a user utilizing a lock system having a control plate (at least broadly including a portion in region 355 and 455 of figures 3 and 4) constructed with a first end and second end; a mounting (at least broadly considered as including structure in the region of 370 and 470 of figures 3 and 4) for said control plate to an existing door within a door frame; a central pivot (shown at 370 and 470) connecting said control plate to said mounting; a plurality of protrusions (at least broadly including 380, 390, 480, and 490 of figures 3 and 4) on each of said first end and a second end; whereby said mounting is connected to said existing door within a door frame and in said locked configuration said control plate interacts with said door frame to lock said existing door in a closed position, said mounting positioned at a height corresponding to less than 1/3 the total height of said existing door; whereby said mounting is connected to said existing door at a height corresponding to less than 1/3 the total height of said existing door.  As in claim 2, each of said first end and said second end are congruently shaped.  As in claim 5, said unlocked configuration and said locked configuration configured to be changeable by a user contacting a foot on said control plate in accordance with unlock and lock indicia disposed on said control plate.  Claim 6 is rejected using the same or similar reasoning as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4are rejected under 35 U.S.C. 103 as being unpatentable over McConnell.
Regarding these claims, although McConnell may not explicitly disclose the claimed width ratios, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have modified the device in this way, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such modifications are not critical to the design and would have produced no unexpected results.  One reason for such modifications would potentially be for the purpose of achieving a desired compactness in the form of the device, as generally understood in the art; another reason might be for the purpose of achieving a desired aesthetic appeal/appearance of the device, which is obvious to one having ordinary skill in the art. 

Response to Arguments
Applicant’s arguments with respect to the claims of record have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675